SILVER STANDARD RESOURCES INC. MANAGEMENT DISCUSSION AND ANALYSIS Management Discussion and Analysis of Financial Position and Operating Results We are a development stage company that since 1994 has assembled a portfolio of silver-dominant projects which are located in seven countries in the Americas and Australia.We are now focused on advancing our five principal projects, the Pirquitas Project, the San Luis Project, the Pitarrilla Project, the Diablillos Project and the Snowfield Project, to commercial production.Currently we are completing the construction of our Pirquitas property located in the province of Jujuy in northwest Argentina.In aggregate, we own what we believe to be the largest in-ground silver resource of any publicly-traded primary silver company.Certain of our projects also contain significant gold resources. We may opportunistically monetize certain of our other assets.Our common stock is quoted on the Nasdaq Global Market under the trading symbol SSRI and listed on the Toronto Stock Exchange under the symbol SSO. This management discussion and analysis (MD&A) of the financial position and operating results of the company for the twelve months and three months ended December 31, 2008 and 2007 is prepared as of March 10, 2009 and should be read in conjunction with the audited consolidated financial statements and the related notes thereto, which have been prepared in accordance with Canadian generally accepted accounting principles. All dollar amounts referred to in this discussion and analysis are expressed in Canadian dollars except where indicated otherwise.Additional information relating to us, including our annual information form, is available free of charge on our website at www.silverstandard.com, on the Canadian Securities Administrators’ (CSA) website at www.sedar.com, and on the EDGAR section of the United States Securities and Exchange Commission’s (SEC) website at www.sec.gov. PIRQUITAS CONSTRUCTION UPDATE During the year, approximately $158.5 million of capital and $7.8 million of exploration expenditures were incurred on the Pirquitas property in Argentina.
